Citation Nr: 1740193	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to May 1993, which included service in the Southwest Asia Theater of operations during the Persian Gulf War (Gulf War).

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding has been associated with the record.  

In October 2015, the Board remanded the issues of entitlement to a compensable rating for left ear hearing loss, entitlement to service connection for an undiagnosed illness (to include fibromyalgia, chronic fatigue, sleep disturbances, memory loss, and gastrointestinal problems), and entitlement to service connection for degenerative joint disease.  In February 2016, the RO granted the claim for service connection for fibromyalgia, which is understood to contemplate the joint disease claim.  Thus, the Board has construed the matter remaining on appeal as indicated on the title page. 

The issue of entitlement to an increased initial rating for fibromyalgia has been raised by the record in the March 2017 Appellant's Post-Remand Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

During the pendency of his claim, the Veteran's left ear hearing loss has been manifested by Level "I" hearing. 


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for his left ear hearing loss.  Disability ratings for hearing loss are assigned pursuant to the rating schedule set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).

Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, 4000 Hertz).  See 38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  See id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85 and the intersection of the scores provides the percentage of disability.  Id.  In this case, the Veteran has only been service-connected for his left ear hearing loss.  Thus, the right ear will be assigned a Roman numeral designation for hearing impairment of "I."  See 38 C.F.R. § 4.85(f).


Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.  Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.86(c).

During the pendency of his claim, the Veteran has received VA audiology examinations in February 2008, February 2012, and February 2016.  Although the Veteran submitted private treatment records for his hearing loss disability, these records do not indicate more severe disability than the VA examinations of record.  See, e.g., Private Treatment Records, 1-4 (Feb. 11, 2016) (VBMS) (indicating a speech discrimination score of 100 percent in the left ear and not providing legible or adequately interpreted puretone audiometric findings).  The Board also observes that the Veteran has not contested the validity of the puretone audiometric findings provided by his various VA examinations and has not raised that more appropriate records exist for rating purposes.  See Appellate Brief, 1-3 (Apr. 5, 2017) (VBMS).  In the absence of remarkable evidence to the contrary, the Board will focus its analysis on the audiometric findings from the Veteran's February 2008, February 2012, and February 2016 VA examinations. 

Considered in a light most favorable to the Veteran, the February 2008 testing showed the following audiometric findings, with puretone thresholds in decibels as follows:





HERTZ 
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
15
20
15
100
LEFT
10
5
20
40
60
96









These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the February 2008 audiology results against Table VI indicates a numeric designation of "I" in the left ear.  The right ear has a numeric designation of "I" because it has not been service-connected.  See 38 C.F.R. § 4.85(f).  Charting these findings against Table VII, results in a noncompensable rating.  See 38 C.F.R. § 4.85.  Accordingly, a higher rating may not be assigned based on these results. 

Considered in a light most favorable to the Veteran, the February 2012 testing showed the following audiometric findings, with puretone thresholds in decibels as follows:



HERTZ 
CNC

500
1000
2000
3000
4000
%
RIGHT
20
15
10
20
15
96
LEFT
20
10
15
40
60
96









These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the February 2012 audiology results against Table VI indicates a numeric designation of "I" in the left ear.  The right ear has a numeric designation of "I" because it has not been service-connected.  See 38 C.F.R. § 4.85(f).  Charting these findings against Table VII, results in a noncompensable rating.  See 38 C.F.R. § 4.85.  Accordingly, a higher rating may not be assigned based on these results.

Considered in a light most favorable to the Veteran, the February 2016 testing showed the following audiometric findings, with puretone thresholds in decibels as follows:



HERTZ 
CNC

500
1000
2000
3000
4000
%
RIGHT
15
10
15
25
30
96
LEFT
10
10
20
45
65
98









These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the February 2016 audiology results against Table VI indicates a numeric designation of "I" in the left ear.  The right ear has a numeric designation of "I" because it has not been service-connected.  See 38 C.F.R. § 4.85(f).  Charting these findings against Table VII, results in a noncompensable rating.  See 38 C.F.R. § 4.85.  Accordingly, a higher rating may not be assigned based on these results.

Based on all audiometric findings of record during the pendency of his appeal, the Board finds that the Veteran has not met the schedular criteria to warrant a compensable rating for left ear hearing loss.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also Fenderson v. West, 12 Vet. App. at 126-127 (1999); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




      (CONTINUED ON NEXT PAGE)





ORDER

A compensable rating for left ear hearing loss is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


